 


109 HR 178 IH: DCEE Tariff Suspension Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 178 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gary G. Miller of California introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on Dichloroethyl Ether. 
 
 
1.Short titleThis Act may be cited as the DCEE Tariff Suspension Act. 
2.Dichloroethyl Ether 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.05.38Dichloroethyl Ether (1,1’-oxybis [2-chloroethane] CL-CH2-CH2-0-CH2-CH2-CL) (provided for in subheading 2909.19.18)FreeNo changeNo changeOn or before 12/31/2014 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
